— In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an order of the Supreme Court, Queens County (Glass, J.), dated August 18, 1986, as partially denied his motion pursuant to CPLR 3103 for a protective order from a document demand made pursuant to CPLR 3111.
Ordered that the order is reversed insofar as appealed from, with costs, and the husband’s motion for a protective order pursuant to CPLR 3103 is granted without prejudice, if the plaintiff be so advised, to serve a proper disclosure demand, pursuant to CPLR 3111, which identifies the records and documents sought with reasonable detail.
The challenged request for documents is overly broad and oppressive, and seeks material which is not relevant as well as material which has already been produced. This blunderbuss approach will not be countenanced (see, Carella v Carella, 97 *408AD2d 394; Barnes v Barnes, 96 AD2d 894). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.